Case 1:21-cv-00528-NLH-KMW Document 5 Filed 01/19/21 Page 1 of 13 PageID: 40




Sean J. Kirby
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
30 Rockefeller Plaza
New York, New York 10112
Telephone: (212) 653-8700
Facsimile: (212) 653-8701
Attorneys for Defendant Tata Consultancy Services Limited

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

NATHAN PRYCE,

                             Plaintiff,            Civil Action No. 1:21-cv-00528-NLH-KMW

                      vs.
                                                   DEFENDANT’S ANSWER AND
TATA CONSULTANCY SERVICES/TATA                     AFFIRMATIVE DEFENSES
CONSULTANCY SERVICES LIMITED AND
JOHN/JANE DOES 1-5.

                             Defendants.

       Defendant Tata Consultancy Services Limited (“Defendant”), by and through its

undersigned attorneys, Sheppard, Mullin, Richter & Hampton, LLP, hereby answers the

Complaint, dated December 2, 2020 (“Complaint”), by plaintiff Nathan Pryce (“Plaintiff”),

herein as follows:

                              PRELIMINARY STATEMENT

       1.      Defendant avers that the allegations set forth in the Preliminary Statement

paragraph on page 1 of the Complaint state legal conclusions to which no response is required.

Notwithstanding the foregoing, to the extent that the allegations set forth in the Preliminary

Statement paragraph on page 1 of the Complaint contains factual allegations, Defendant denies

each and every allegation.




                                             -1-
Case 1:21-cv-00528-NLH-KMW Document 5 Filed 01/19/21 Page 2 of 13 PageID: 41




                               IDENTIFICATION OF PARTIES

       2.      Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the allegations set forth in paragraph 1 of the Complaint, except admits that Plaintiff was

formerly employed by Defendant.

       3.      Defendant denies the allegations in paragraph 2 of the Complaint, except admits

that Defendant maintains an office located at 379 Thornall Street, 4th Floor, Edison, New Jersey

08837, and that Plaintiff was formerly employed by Defendant.

       4.      Defendant avers that the allegations set forth in paragraph 3 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 3 of the Complaint contains factual allegations, Defendant denies each and

every allegation.

                                         JURISDICTION

       5.      Defendant avers that the allegations set forth in paragraph 4 of the Complaint

state a legal conclusion to which no response is required.

                                  GENERAL ALLEGATIONS

       6.      Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the allegations set forth in paragraph 5 of the Complaint, except admits that Plaintiff

commenced employment with Defendant in or around September 2013.

       7.      Defendant lack sufficient knowledge or information to form a belief as to the truth

of the allegations set forth in paragraph 6 of the Complaint.

       8.      Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the allegations set forth in paragraph 7 of the Complaint.




                                                -2-
Case 1:21-cv-00528-NLH-KMW Document 5 Filed 01/19/21 Page 3 of 13 PageID: 42




       9.      Defendant denies each and every allegation set forth in paragraph 8 of the

Complaint.

       10.     Defendant denies each and every allegation set forth in paragraph 9 of the

Complaint.

       11.     Defendant denies each and every allegation set forth in paragraph 10 of the

Complaint.

       12.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the allegations set forth in paragraph 11 of the Complaint.

       13.     Defendant denies each and every allegation set forth in paragraph 12 of the

Complaint.

       14.     Defendant denies each and every allegation set forth in paragraph 13 of the

Complaint.

       15.     Defendant denies each and every allegation set forth in paragraph 14 of the

Complaint.

       16.     Defendant denies each and every allegation set forth in paragraph 15 of the

Complaint.

       17.     Defendant denies each and every allegation set forth in paragraph 16 of the

Complaint.

       18.     Defendant denies each and every allegation set forth in paragraph 17 of the

Complaint.

       19.     Defendant denies each and every allegation set forth in paragraph 18 of the

Complaint.




                                                -3-
Case 1:21-cv-00528-NLH-KMW Document 5 Filed 01/19/21 Page 4 of 13 PageID: 43




       20.     Defendant denies each and every allegation set forth in paragraph 19 of the

Complaint.

       21.     Defendant denies each and every allegation set forth in paragraph 20 of the

Complaint.

       22.     Defendant denies each and every allegation set forth in paragraph 21 of the

Complaint.

       23.     Defendant denies each and every allegation set forth in paragraph 22 of the

Complaint.

       24.     Defendant denies each and every allegation set forth in paragraph 23 of the

Complaint.

       25.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the allegations set forth in paragraph 24 of the Complaint.

       26.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the allegations set forth in paragraph 25 of the Complaint.

       27.     Defendant denies each and every allegation set forth in paragraph 26 of the

Complaint.

       28.     Defendant denies each and every allegation set forth in paragraph 27 of the

Complaint.

       29.     Defendant denies each and every allegation set forth in paragraph 28 of the

Complaint.

       30.     Defendant denies each and every allegation set forth in paragraph 29 of the

Complaint.




                                                -4-
Case 1:21-cv-00528-NLH-KMW Document 5 Filed 01/19/21 Page 5 of 13 PageID: 44




       31.     Defendant denies each and every allegation set forth in paragraph 30 of the

Complaint..

       32.     Defendant denies each and every allegation set forth in paragraph 31 of the

Complaint.

       33.     Defendant denies each and every allegation set forth in paragraph 32 of the

Complaint.

       34.     Defendant avers that the allegations set forth in paragraph 33 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 33 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

                                          COUNT I

          NJLAD – DISCRIMINATION ON THE BASIS OF RACE/ETHNICITY

       35.     Defendant incorporates the responses made to paragraphs 1 through 34 of the

Complaint as if fully set forth herein.

       36.     Defendant avers that the allegations set forth in paragraph 35 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 35 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       37.     Defendant denies each and every allegation set forth in paragraph 36 of the

Complaint.

       38.     Defendant avers that the allegations set forth in paragraph 37 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the




                                              -5-
Case 1:21-cv-00528-NLH-KMW Document 5 Filed 01/19/21 Page 6 of 13 PageID: 45




extent that paragraph 37 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       39.     Defendant avers that the allegations set forth in paragraph 38 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 38 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       40.     Defendant avers that the allegations set forth in paragraph 39 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 39 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       41.     Defendant avers that the allegations set forth in paragraph 40 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 40 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       42.     Defendant avers that the allegations set forth in paragraph 41 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 41 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       43.     Defendant denies each and every allegation in the WHEREFORE clause

following paragraph 41 of the Complaint, and denies that Plaintiff is entitled to any relief.




                                                -6-
Case 1:21-cv-00528-NLH-KMW Document 5 Filed 01/19/21 Page 7 of 13 PageID: 46




                                          COUNT II

                        NJLAD – DISABILITY BASED ON DISABILITY

       44.     Defendant incorporates the responses made to paragraphs 1 through 41 of the

Complaint as if fully set forth herein.

       45.     Defendant avers that the allegations set forth in paragraph 43 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 43 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       46.     Defendant denies each and every allegation set forth in paragraph 44 of the

Complaint.

       47.     Defendant avers that the allegations set forth in paragraph 45 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 45 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       48.     Defendant avers that the allegations set forth in paragraph 46 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 46 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       49.     Defendant avers that the allegations set forth in paragraph 47 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 47 of the Complaint contains factual allegations, Defendant denies each

and every allegation.




                                              -7-
Case 1:21-cv-00528-NLH-KMW Document 5 Filed 01/19/21 Page 8 of 13 PageID: 47




       50.     Defendant avers that the allegations set forth in paragraph 48 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 48 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       51.     Defendant denies each and every allegation in the WHEREFORE clause

following paragraph 48 of the Complaint, and denies that Plaintiff is entitled to any relief.

                                           COUNT III

          NJLAD – DISCRIMINATION BASED ON PERCEIVED DISABILITY

       52.     Defendant incorporates the responses made to paragraphs 1 through 48 of the

Complaint as if fully set forth herein.

       53.     Defendant avers that the allegations set forth in paragraph 50 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 50 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       54.     Defendant denies each and every allegation set forth in paragraph 51 of the

Complaint.

       55.     Defendant avers that the allegations set forth in paragraph 52 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 52 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       56.     Defendant avers that the allegations set forth in paragraph 53 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the




                                                -8-
Case 1:21-cv-00528-NLH-KMW Document 5 Filed 01/19/21 Page 9 of 13 PageID: 48




extent that paragraph 53 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       57.     Defendant avers that the allegations set forth in paragraph 54 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 54 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       58.     Defendant denies each and every allegation in the WHEREFORE clause

following paragraph 54 of the Complaint, and denies that Plaintiff is entitled to any relief.

                                            COUNT IV

          NEW JERSEY LAW AGAINST DISCRIMINATION – RETALIATION

       59.     Defendant incorporates the responses made to paragraphs 1 through 54 of the

Complaint as if fully set forth herein.

       60.     Defendant avers that the allegations set forth in paragraph 56 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 56 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       61.     Defendant avers that the allegations set forth in paragraph 57 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 57 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       62.     Defendant avers that the allegations set forth in paragraph 58 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the




                                                -9-
Case 1:21-cv-00528-NLH-KMW Document 5 Filed 01/19/21 Page 10 of 13 PageID: 49




extent that paragraph 58 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       63.     Defendant avers that the allegations set forth in paragraph 59 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 59 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       64.     Defendant avers that the allegations set forth in paragraph 60 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 60 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       65.     Defendant denies each and every allegation in the WHEREFORE clause

following paragraph 60 of the Complaint, and denies that Plaintiff is entitled to any relief.

                                            COUNT V

                                      EQUITABLE RELIEF

       66.     Defendant incorporates the responses made to paragraphs 1 through 60 of the

Complaint as if fully set forth herein.

       67.     Defendant avers that the allegations set forth in paragraph 62 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 62 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

       68.     Defendant avers that the allegations set forth in paragraph 63 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the




                                                -10-
Case 1:21-cv-00528-NLH-KMW Document 5 Filed 01/19/21 Page 11 of 13 PageID: 50




extent that paragraph 63 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

         69.    Defendant avers that the allegations set forth in paragraph 64 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 64 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

         70.    Defendant avers that the allegations set forth in paragraph 65 of the Complaint

state a legal conclusion to which no response is required. Notwithstanding the foregoing, to the

extent that paragraph 65 of the Complaint contains factual allegations, Defendant denies each

and every allegation.

         71.    Defendant denies each and every allegation in the WHEREFORE clause

following paragraph 65 of the Complaint, and denies that Plaintiff is entitled to any relief.

                            AFFIRMATIVE & OTHER DEFENSES

         Defendant asserts the following Affirmative and Other Defenses to the Complaint.

                              FIRST AFFIRMATIVE DEFENSE

         1.     The Complaint fails to state a claim upon which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

         2.     The claims are barred, in whole or in part, by the equitable doctrine of unclean

hands.

                              THIRD AFFIRMATIVE DEFENSE

         3.     The claims are barred, in whole or in part, because Plaintiff has failed to mitigate

any alleged damages.




                                                -11-
Case 1:21-cv-00528-NLH-KMW Document 5 Filed 01/19/21 Page 12 of 13 PageID: 51




                            FOURTH AFFIRMATIVE DEFENSE

       4.      Plaintiff is not entitled to any of the relief sought in the Complaint.

                              FIFTH AFFIRMATIVE DEFENSE

       5.      Defendant had legitimate, nondiscriminatory reasons, for any adverse

employment actions taken against Plaintiff.

                              SIXTH AFFIRMATIVE DEFENSE

       6.      Plaintiff cannot show that his employment ended under circumstances giving rise

to an inference of discrimination.

                            SEVENTH AFFIRMATIVE DEFENSE

       7.      Plaintiff’s claims are barred, in whole or in part, because Defendant exercised

reasonable care to prevent and promptly correct any discriminatory behavior, and Plaintiff

unreasonably failed to take advantage of the preventative and/or corrective opportunities

provided by Defendant.

                             EIGHTH AFFIRMATIVE DEFENSE

       8.      Defendant presently has insufficient knowledge or information to form a belief as

to whether it may have additional, yet unasserted, affirmative defenses. Defendant therefore

expressly reserves the right to assert additional affirmative defenses in the event discovery or

further proceedings indicate such additional defenses would be appropriate.




                                                -12-
Case 1:21-cv-00528-NLH-KMW Document 5 Filed 01/19/21 Page 13 of 13 PageID: 52




Dated: New York, New York   Respectfully submitted,
       January 19, 2021
                            SHEPPARD, MULLIN, RICHTER & HAMPTON LLP



                            By:          /s/ Sean J. Kirby
                                      Sean J. Kirby

                                  30 Rockefeller Plaza
                                  New York, New York 10112
                                  Telephone: (212) 653-8700
                                  Facsimile: (212) 653-8701
                                  Attorneys for Defendant
                                  TATA Consultancy Services Limited




                                      -13-
